DETAILED ACTION
Response to Arguments
Applicant's arguments filed 2/04/21 have been fully considered but they are not persuasive. 
Applicant argued that “Gorokhov does not qualify as prior art under 35 U.S.C. § 102(e)” because “Gorokhov fails to benefit from the priority date of its provisional applications because it at least fails to satisfy the first prong of Drinkware”.  More specifically, Applicant argued that its provisional application’” of the following limitations of claim 13:
	a) “a control channel formed from a group of contiguous subcarriers in bandwidth including at least some discontinuous subcarriers.” (last para of Page 12); 
	b) “guard subcarrier information indicating both the number and location of guard subcarriers in a plurality of discontinuous portions” (the first paragraph of Page 13);
	c) “a selection module for wherein processor assigns a different number of guard subcarriers to each discontinuous portion a first wireless terminal to be assigned a communications resource” (2nd paragraph of Page 13);
	d) “a resource assignment module for assigning the first wireless terminal selected by said selection module a resource … including at least two discontinuous portions of bandwidth corresponding to the first carrier for a period
of time … said at least two discontinuous portions of bandwidth being discontinuous portions of bandwidth from said plurality of discontinuous portions of bandwidth, said at least two discontinuous portions of bandwidth including a first portion of bandwidth and a second portion of bandwidth, said first and second portions of band width being separated by a third portion of bandwidth corresponding to another carrier not included in said resource, said third portion of bandwidth being larger than either of said two discontinuous portions of bandwidth and being a portion of bandwidth which is not used by said communications apparatus.” (last paragraph of Page 15 extended to page 16)
	e) “said assignment message including a node identifier corresponding to a set of subcarriers including at least one guard subcarrier from each of the at least two discontinuous portions of bandwidth corresponding to the resource” (last paragraph of Page 17). 
	In response, Examiner respectfully disagreed. All cited claim limitations are disclosed by the provisional applications cited by Gorokhov in view of ordinary skilled in the art.
	a) “a control channel formed from a group of contiguous subcarriers in bandwidth including at least some discontinuous subcarriers” is supported by 60815664 in FIGs 2-5 in view of [0029] “the multi-carrier access terminals may demodulate the superframe preambles and forward link control channels 306 for each of the carriers individually” and [0033] “resources in non contiguous portions may be addressed in a single assignment to a user or users may be assigned independent portions of a carrier independently”;
	b) “guard subcarrier information indicating both the number and location of guard subcarriers in a plurality of discontinuous portions” is supported by 60815664 in claim 4 “wherein processor assigns a number of guard subcarriers to each discontinuous portion” and claim 5 “wherein processor assigns a different number of guard subcarriers to each discontinuous portion” (the processor knows the location so that the guard subcarriers can be assigned);
a selection module for wherein processor assigns a different number of guard subcarriers to each discontinuous portion a first wireless terminal to be assigned a communications resource” is supported by 60815664 in claim 6 “selecting a first terminal; and assigning the first terminal to one or more resources”.
	d) the cited claim limitation is supported by 60815664 in FIGs 2-5 in view of [0033] “resources in non contiguous portions may be addressed in a single assignment to a user or users may be assigned independent portions of a carrier independently” (note that resources in non-contiguous portions suggests a third portion of bandwidth);
	e) the cited claim limitation is supported by 60815664 in FIGs 2-5 in view of [0033] “resources in non contiguous portions may be addressed in a single assignment to a user or users may be assigned independent portions of a carrier independently” (note that ).
	Therefore, Applicant’s arguments on that “Gorokhov does not qualify as prior art under 35 U.S.C. § 102(e)” is not persuavie and Gorokhov is eligible as a prior art to be used to make a rejection.
Gorokhov fails to disclose or otherwise render obvious the following:
	For claim 1, Gorokhov fails to disclose the following claim limitations:
	“a processor configured to separate downlink data for a single user data service into at least a first portion of the downlink data and a second portion of the downlink data” (last paragraph of Page 18).
	In response, Examiner respectfully disagreed:
	Gorokhov recites “simultaneously transmit multiple data streams” each stream is interpreted as a portion of data, which includes a downlink or a uplink or both. assigning the first wireless terminal a resource including at least two discontinuous portions of bandwidth corresponding to the first carrier for a period of time, said at least two discontinuous portions of bandwidth being discontinuous portions of bandwidth from said plurality of discontinuous portions of bandwidth” in claim 1, wherein each of discontinuous portions of bandwidth can be used for downlink data trans, 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,3-10 and 12-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorokhov (US Patent No. 8582592).
	For claim 1, Gorokhov discloses a base station (one of base stations shown in FIG. 1) comprising: 
	a processor (the processor of the base station) configured to separate downlink data for a single service into at least a first portion of the downlink data and a second portion of the downlink data (suggested by “A typical base station can simultaneously transmit multiple data streams for broadcast, multicast, and/or unicast services, wherein a data stream is a stream of data that can be of independent reception interest to a mobile terminal”, col. 2, lines 9-13; and “assigning the first wireless at least two discontinuous portions of bandwidth corresponding to the first carrier for a period of time, said at least two discontinuous portions of bandwidth being discontinuous portions of bandwidth from said plurality of discontinuous portions of bandwidth”, claim 1); and 
	a transmit unit (the transmit unit of the base station; also suggested by “A typical base station can simultaneously transmit multiple data streams for broadcast, multicast, and/or unicast services”, col. 2, lines 9-13);
	the transmit unit and the processor are configured to transmit, to a wireless device, control data via control channels (FIG. 5A shows a signaling channel 515 as control data received in a control channel 406) over at least a first communication channel or a second communication channel, the control data including assignments of channel resources (“Each of the control channels 406 may include information for functions related to, for example, acquisition;
acknowledgements; forward link assignments for each access terminal, which may be different or the same for broadcast, multicast, and unicast message types, reverse link assignments for each access terminal;…”, col. 7, lines 53-63 and FIG. 7 which discloses assigning resources to UEs);
	wherein the first communication channel and the second communication channel have different carrier frequencies (“the control channels may be limited to less than all of the portions of a carrier, randomly placed amongst the portions, or scheduled amongst the portions in Some sort of deterministic fashion.”, col. 8, lines 48-51); 
The coded data for each data stream may be multiplexed with pilot data using OFDM techniques”, col. 9, lines 60-61); and 
	the transmit unit and the processor are further configured to transmit, to the wireless device, with different portions of the downlink data transmitted on the different communication channels on at least a portion of the assigned OFDM subcarriers of the second communication channel (“Some embodiments are implemented using OFDM signals wherein a wireless terminal may generate or receive an OFDM symbol including subcarriers, e.g., tones corresponding to the different discontinuous portions”, Abstract); 
	wherein some of the downlink data are transmitted simultaneously with different portions of the downlink data transmitted on the different communication channels (“A single assignment may be used to assign multiple disjoint portions of bandwidth to be used by a wireless terminal”, Abstract).
	Gorokhov does not specifically state a first assignment of downlink resources for the first communication channel and a second assignment of downlink resources for the second communication channel. However, Gorokhov discloses simultaneously transmit different portions of data on different channels (“One commonly utilized variant of FDM is orthogonal frequency division multiplexing (OFDM) that effectively partitions the overall system bandwidth into multiple orthogonal subcarriers. These subcarriers may also be referred to as tones, bins, and frequency channels”, col. 1, lines 43-
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to assign a first downlink resources for the first communication channel for a portion of data and a second downlink resources for the second communication channel for another portion of data for simultaneous transmission. 
	Claim 10 is rejected because it is a method claims of operation performed on the base station of claim 1 and has the same subject matter.
	As to claims 3 and 12, Gorokhov discloses claims 1 and 10, wherein the first communication channel and the second communication channel are in different frequency bands (“A single assignment may be used to assign multiple disjoint portions of bandwidth to be used by a wireless terminal”, Abstract  in view of the parent claims). 
	As to claims 4 and 13, Gorokhov discloses claims 1 and 10, further comprising a receive unit (the receive unit of the base station in the parent claims); wherein the receive unit and the processor are configured to receive, from the wireless device, an indication that the wireless device is capable of channel aggregation (“Some embodiments are implemented using OFDM signals wherein a wireless terminal may generate or receive an OFDM symbol including subcarriers, e.g., tones corresponding to the different discontinuous portions”, Abstract). 
	As to claims 5 and 14, Gorokhov discloses claims 1 and 10, wherein the transmit unit and the processor are further configured to use a single medium access Some embodiments are implemented using OFDM signals wherein a wireless terminal may generate or receive an OFDM symbol including subcarriers, e.g., tones corresponding to the different discontinuous portions”, Abstract; note that OFDM subcarriers uses a same MAC layer for processing the downlink data). 	As to claims 6 and 15, Gorokhov discloses claims 1 and 10, wherein the transmit unit and the processor are further configured to schedule transmission of the downlink data on a subframe basis (“forward link transmission is divided into units of superframes”, Col. 5, lines 30-31 and “A single sector utilizing one or more carriers may have multiple access terminals scheduled on each of the different carriers during any given time interval, e.g. frame or Superframe. Further, one or more access terminals may be scheduled on multiple carriers simultaneously.”, col. 4, lines 57-61). 
	As to claims 7 and 16, Gorokhov discloses claims 1 and 10, wherein some of the first portion of the downlink data is Frequency Division Duplexed (FDD) and some of the second portion of the downlink data is Time Division Duplexed (TDD) (“FIG. 2A illustrates aspects of superframe structures for a frequency division duplexed (FDD) multiple access wireless communication system, while FIG. 2B illustrates aspects of Superframe structures for a time division duplexed (TDD) multiple access ”, col. 5, lines 22-28). 	As to claims 8 and 17, Gorokhov discloses claims 1 and 10, wherein the base station corresponds to a first cell, and wherein the transmit unit and the processor are further configured coordinate transmission of the downlink data for the single service with additional downlink data for the single service that is transmitted from a second cell (FIG. 1 shows a base station may transmits data to UEs in its own cell and at least one UE in another cell). 
	As to claims 9 and 18, Gorokhov discloses claims 1 and 10, wherein the transmit unit and the processor are further configured to transmit the control data via the first communication channel and not via the second communication channel (“Referring to FIG. 5A, aspects of a forward link frame for a multiple access wireless communication system are illustrated. As shown in FIG. 5A, each forward link frame 404 is further divided into two segments. The first, a control channel 406, which may or may not comprises a contiguous group of subcarriers, has a variable number of subcarriers assigned depending on the desired amount of control data and other considerations. The remaining portions 422 are generally available for data transmission. 
Claims 2 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorokhov (US Patent No. 8582592) in view of Jung (WO 2006001671, listed in IDS dated 4/02/20).
	As to claims 2 and 11, Gorokhov discloses claims 1 and 10, and is silent but Jung, in the same field of endeavor of wireless communication system, discloses: the transmit unit and the processor are further configured to transmit, to the wireless device, the first portion of the downlink data and the second portion of the downlink data with automatic repeat request (ARQ) sequence numbers, wherein the ARQ sequence numbers enable the wireless device to combine the first portion of the downlink data with the second portion of the downlink data (“Table 3 shows a generalized format of broadcast physical layer transmission information comprising an ARQ Channel Identifier (ACID) field and an ARQ Identifier Sequence Number (AISN) field in addition to the format of Table 2. The ACID field indicates the number of broadcast packets that can be consecutively transmitted in a broadcast service identified by the same CID ... Therefore, the ACID field can be used for identifying broadcast packets that were transmitted consecutively or simultaneously, and the mobile station can identify the consecutively or simultaneously received broadcast subpackets using the ACID”, Page 15, lines 1-17).
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Jung to the wireless communication system disclosed by Gorokhov for the benefit of ensuring data received in proper order (Page 15 of Jung).
Claims 2 ,11, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorokhov (US Patent No. 8582592) in view of Jung2 (US 20040213214 A1).
	As to claims 2 and 11, Gorokhov discloses claims 1 and 10, and is silent but Jung2, in the same field of endeavor of wireless communication system, discloses: the transmit unit and the processor are further configured to transmit, to the wireless device, the first portion of the downlink data and the second portion of the downlink data with automatic repeat request (ARQ) sequence numbers, wherein the ARQ sequence numbers enable the wireless device to combine the first portion of the downlink data with the second portion of the downlink data (“The ACK/NAK is transmitted over a reverse ACKCH, and expresses the normal/abnormal reception of packet data using 1-bit information. If the NAK is received from a mobile station, the base station shifts packet data transmitted to the mobile station to a retransmission buffer, determines a next transmission time for the mobile station taking into consideration a remaining bandwidth, and retransmits the packet at the determined transmission time. When transmitting a retransmission packet over F-PDCH, the base station transmits over F-PDCCH an ARQ identifier sequence number (AISN) which is identical to the one used at the initial transmission, an ARQ channel identifier ( ACID) for identifying ARQ channels”, [0068]).
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Jung2 to the wireless communication the entire QoS of the broadcast service can be improved” ([0069] of Jung2).
	As to claims 19 and 20, Gorokhov discloses claims 1 and 10,  and is silent but Jung2, in the same field of endeavor of wireless communication system, discloses: the single user data service is voice data (“the present invention can concurrently support a packet data service or a Voice over Internet Protocol (VOIP) service during a broadcast service in the light of a characteristic of the packet data channel”, [0079]; note that the VOIP service provides voice data). 
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to combine the teachings of Gorokhov and Jung2 because the data channel disclosed by Gorokhov has the characteristic to provide with VOIP service (“in the light of a characteristic of data channel” ([0079] of Jung2).
CONCLUSION
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANYE WU/Primary Examiner, Art Unit 2462